2021 UT 22


                             IN THE

      SUPREME COURT OF THE STATE OF UTAH

                     MELVIN C. MCQUARRIE,
                          Appellant,
                                v.
      JANETTE COLLEDGE MCQUARRIE nka JANETTE KENDALL,
                         Appellee.

                        No. 20190902-SC
                      Heard March 5, 2021
                       Filed June 17, 2021

 On Petition for Writ of Certiorari to the Utah Court of Appeals

                    Third District, Salt Lake
                   Honorable Robert P. Faust
                        No. 084904419

                           Attorneys:
   Julie J. Nelson, Erin B. Hull, James A. McIntyre, Richard R.
               Golden, Salt Lake City, for appellant
 David L. Arrington, Douglas B. Thayer, Melinda H. Birrell, Lehi,
                         for appellee

ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
 which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, JUSTICE PEARCE
                  AND JUSTICE PETERSEN joined.



   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
    ¶1 As a general rule, a stipulated divorce decree is
interpreted in accordance with the law of contract interpretation—
with the goal of discerning the intentions of the parties, as
reflected in the ordinary meaning of the terms of the decree as a
whole. But that general rule is subject to a specific statutory
exception. If a divorce decree calls for payment of alimony, the
payment is presumed to terminate upon remarriage of the
receiving spouse, and the presumption is rebutted only if the
                       MCQUARRIE v. MCQUARRIE
                          Opinion of the Court

divorce decree “specifically provides otherwise.” UTAH CODE § 30-
3-5(9) (2015).
   ¶2 As the district court and the court of appeals in this case
noted, the divorce decree at issue included provisions that, taken
as a whole, could be interpreted to suggest that the parties
contemplated that alimony would continue upon remarriage. But
that is insufficient. Under the above-quoted statute as interpreted
in our case law, the presumption that alimony terminates upon
remarriage is rebutted only by a “specific[]” alimony provision
that expressly “provides otherwise.” There was no such specific,
express provision in the decree at issue here. And we reverse the
decision of the court of appeals on that basis.
                                      I
   ¶3 Melvin McQuarrie and Janette Colledge McQuarrie (now
known as Janette Kendall) married in 1980 and divorced in 2008.
The district court entered a divorce decree detailing the terms of
their mediated stipulation for divorce.
    ¶4 Under paragraphs 9 and 10 of the stipulated decree,
Melvin 1 was required to pay alimony to Janette in two phases.
First, during the period in which Melvin was required to pay
child support, he was required to make a $2,000 monthly alimony
payment (subject to cost-of-living increases) “until the first of any
of the following occurrences: a. [Melvin’s] death; or b. [Janette’s]
death.” Second, after the child support obligation ended, Melvin
was required to make an increased alimony payment to Janette
“until the first of any of the following occurrences: c. [Melvin’s]
death; d. The expiration of 372 months from the signing of the
decree of divorce; or e. [Janette’s] death.”
   ¶5 The alimony provisions of the decree do not explicitly
address the effect of Janette’s remarriage. But other provisions of
the decree do refer to the possibility of her remarriage, either
expressly or by implication.
    ¶6 In paragraph 11, the decree requires Melvin to pay $1
million to an annuity underwriter of Janette’s choice, with Janette
“irrevocably designated as the beneficiary of the annuity during
her lifetime with the power to designate any blood relative as the

______________________________________________________________________________
   1 We use first names to avoid any confusion. No disrespect is
intended by the informality.


                                      2
                         Cite as: 2021 UT 22
                       Opinion of the Court

beneficiary of any death benefit provided by the annuity.” The
power to designate a beneficiary of a death benefit is expressly
limited, however. “[I]n the event [Janette] remarries, she may not
designate her spouse or his children as beneficiaries, even if she
were to adopt them.” The expressed “intention of the parties” was
“that the annuity is solely for the benefit of [Janette] and no one
else.” It was “anticipated that the annuity [would] provide a
stream of income to [Janette] for her lifetime sufficient to
supplement what [Melvin] pays as alimony.”
    ¶7 A footnote to the annuity provision states that Janette is
“ordered to be responsible for her utilities, maintenance, taxes and
insurance on the marital home” (which was awarded to Janette)
after she “is eligible to receive the annuity.” It also provides for a
meeting, to be held every three years, to allow the parties “to
review their respective standard of living” and to make any
necessary “upward” adjustment of “alimony beyond the”
Consumer Price Index. “The standard of living [was] ordered to
be equal.” And the meeting was aimed at facilitating an exchange
of information of relevance to the assessment and equalization of
the parties’ standard of living. Each party was required “to
update any new documentation to the mediation binder,
including new property holdings/assets, increased earnings,
bonuses, and/or royalties, and business to debt ratio.” Melvin and
Janette were to meet “without spouses or attorneys,” but “if
necessary,” they could “agree upon a mediator” to be present.
   ¶8 The decree also makes reference to remarriage in a few
provisions addressing division of property. It states that Melvin is
required to “pay the first deed of trust” on the marital home and
to pay for “utilities, lawn care, snow removal, upkeep,
maintenance, [and] a housekeeper” for the home, while providing
that Melvin is relieved of the latter responsibilities (but not the
payment of the first deed of trust) if Janette remarries. It also
requires Melvin to purchase or lease a car for Janette every five
years, but provides that that obligation ceases if Janette remarries.
And it orders Melvin and Janette to “enter into a prenuptial
agreement prior to any remarriage,” while prohibiting them from
divesting assets to future spouses and restraining them from
disclosing the terms of the decree to such spouses.
   ¶9 Janette remarried in 2014. Later that year,        she filed a
petition to modify the divorce decree, asserting that    Melvin had
defrauded her in failing to disclose certain             assets and
misrepresenting the value of the marital home. She       also filed a

                                  3
                    MCQUARRIE v. MCQUARRIE
                       Opinion of the Court

motion seeking to have Melvin held in contempt for failing to
make certain payments required under the decree.
    ¶10 Melvin filed a counter-petition to modify the decree. In
the counter-petition, Melvin asserted that Janette’s remarriage
constituted a “substantial and material change in the parties’
circumstances” justifying a termination of the alimony obligation.
Citing Utah Code section 30-3-5(9) (2015), Melvin contended that
the alimony obligation terminated as a matter of law upon
Janette’s remarriage because the decree did not “specifically
provide” that alimony would continue after her remarriage.
    ¶11 The district court denied both parties’ motions. In
denying Melvin’s motion, the court considered “all the language
in” the decree and concluded that the alimony provisions “were
not something that would be terminated or eliminated based
upon the remarriage” of Janette. And it held that the decree
“language specifically provides that the alimony/child support
payments would continue beyond remarriage and were
structured to provide the appropriate division of the marital
assets” to Janette.
    ¶12 Melvin challenged that decision on appeal, again citing
Utah Code section 30-3-5(9) (2015) and again asserting that his
alimony obligation terminated because the divorce decree did not
“specifically provide” that the alimony payment was to continue
after Janette’s remarriage. The court of appeals affirmed. See
McQuarrie v. McQuarrie, 2019 UT App 147, 450 P.3d 1133. It
acknowledged that “[a]limony is presumed to terminate upon the
remarriage of the receiving spouse” and noted that this
presumption “is now codified in” Utah Code section 30-3-5(9)
(2015). Id. ¶ 28 (citation omitted). But it did not elaborate on the
requirement of a decree provision that “specifically provides” that
alimony payments are to continue after remarriage. Like the
district court, it turned instead to the terms of the decree “as a
whole.” Id. ¶ 31. And it stated that its role was to “ascertain the
intentions of the parties” to the decree with regard to the payment
of alimony. Id. ¶ 29 (citation omitted). Citing not just the alimony
provisions but the terms of other provisions of the divorce decree,
the court of appeals concluded that the decree “specifically
provides that alimony would survive Janette’s remarriage.” Id.
¶ 31.
   ¶13 The court noted that the decree provided that Melvin’s
obligation to provide a car allowance and to pay certain
household expenses would terminate upon Janette’s remarriage.
                                 4
                         Cite as: 2021 UT 22
                       Opinion of the Court

Id. It also credited the footnote calling for a meeting between the
parties to review their standard of living and make any necessary
adjustment to alimony payments—noting that that provision
prohibited the attendance of the parties’ “spouses,” which the
court viewed as an acknowledgement of the possibility that both
Melvin and Janette might have remarried at a time when they
would be meeting to discuss an adjustment to alimony payments.
Id. ¶ 33. And it cited other provisions of the decree referring to the
possibility of Janette’s remarriage—including the prohibition on
naming a future spouse as beneficiary of the annuity and the
requirement that Melvin continue to pay the mortgage on
Janette’s home even if she were to remarry. Id. ¶ 35.
   ¶14 As to the alimony provisions themselves, the court of
appeals noted that they identified Janette’s death, but not her
remarriage, as an event that would terminate the alimony
payment. In the court of appeals’ view, these provisions would be
“meaningless” if they were interpreted to allow for termination of
alimony upon Janette’s remarriage. Id. ¶ 32.
    ¶15 On these grounds, the court of appeals concluded that
“the parties considered Janette’s potential remarriage and
specifically agreed on how that event would affect their respective
rights and obligations” under the decree. Id. ¶ 35. It held that “the
only ‘reasonable’ interpretation” of the decree “as a whole is that
alimony terminates only as expressly provided”—upon Janette’s
death, Melvin’s death, or 372 months from the date of execution of
the decree. Id. The cited “provisions,” in the court’s view,
“strengthen an inference that the parties intentionally omitted
remarriage” from the list of events that would terminate Melvin’s
alimony obligation. Id. ¶ 31. And on that basis, the court of
appeals held that the decree as a whole “specifically provides”
that alimony was to continue despite Janette’s remarriage. Id. ¶ 36.
   ¶16 Melvin filed a petition for writ of certiorari, which we
granted. We review the court of appeals’ decision de novo,
according no deference to its decision. State v. Lujan, 2020 UT 5,
¶ 18, 459 P.3d 992.
   ¶17 We consider first Melvin’s challenge to the court of
appeals’ determination that the divorce decree “specifically
provides” for payment of alimony after remarriage. We then take
up a further request made by Melvin—that we enter an order
disgorging the alimony payments he has made in the period after
Janette’s remarriage. We reverse the court of appeals, decline to


                                  5
                    MCQUARRIE v. MCQUARRIE
                       Opinion of the Court

enter an order of disgorgement, and remand to the district court
for any further proceedings that that court may deem appropriate.
                                  II
    ¶18 As a general rule, a stipulated divorce decree is
interpreted as if it were a contract between the parties. Parties to a
divorce are bound by the terms of their stipulated agreement. See
Thayer v. Thayer, 2016 UT App 146, ¶ 17, 378 P.3d 1232; see also
Higley v. McDonald, 685 P.2d 496, 499 (Utah 1984) (parties bound
by terms of stipulated agreement in property boundary dispute).
And the court’s goal in interpreting such a document is to credit
the agreed-upon terms of the stipulation under “established rules
of contract interpretation.” Thayer, 2016 UT App 146 ¶ 17 (citation
omitted). In so doing, a court should consider each provision of a
decree “in relation to all others, with a view toward giving effect
to all and ignoring none.” Id. (citation omitted).
   ¶19 We see a basis for the court of appeals’ decision under this
standard of interpretation. Several of the terms of the divorce
decree make reference to the possibility of Janette’s remarriage.
And the alimony provisions themselves list conditions other than
remarriage (death of one of the parties or expiration of a 372-
month period) as grounds for termination of Melvin’s alimony
obligation. With this in mind, we can see why the court of appeals
found a basis for an “inference that the parties intentionally
omitted remarriage” from the list of events that would terminate
Melvin’s alimony obligation. By stating that alimony would
terminate upon Melvin’s or Janette’s death or after a period of 372
months, it is entirely possible that the parties to the decree were
contemplating that there were no other events (such as Janette’s
remarriage) that would cut off the alimony payment.
    ¶20 This inference, moreover, may be strengthened by other
provisions of the decree. A key provision, as the court of appeals
noted, is the footnote calling for a meeting—without “spouses”—
to review the parties’ standard of living and make any necessary
alimony adjustments. That provision implicitly seems to
contemplate the possibility of an alimony adjustment made after
Janette remarried, since it prohibits the attendance of “spouses”
(plural).
    ¶21 For these reasons, we likely would be affirming the court
of appeals if we agreed that the effect of remarriage on the
alimony payment were a matter of discerning the parties’ likely
intentions as reflected in the terms of the divorce decree

                                  6
                       Cite as: 2021 UT 22
                      Opinion of the Court

interpreted as a whole. But that is not the standard. By statute, a
party’s obligation to make alimony payments is distinct from
other terms and conditions of a divorce decree. If a decree sets
forth an obligation to pay alimony, the payment obligation is
legally presumed to terminate upon remarriage of the receiving
spouse. See UTAH CODE § 30-3-5(9) (2015). And the presumption is
rebutted not by a showing of the parties’ contrary intentions as
evidenced by the terms of the divorce decree as a whole, but by a
specific proviso to the contrary in a provision addressed to the
payment of alimony. See id.
    ¶22 This follows from the governing text of the controlling
statute. “Unless a decree of divorce specifically provides
otherwise, any order of the court that a party pay alimony to a
former spouse automatically terminates upon the remarriage or
death of that former spouse.” Id. The statute prescribes the
presumptive effect of the terms of an “order of the court that a
party pay alimony to a former spouse.” Such terms are to be
interpreted to “automatically terminate[] upon the remarriage or
death” of the former spouse. This presumption is rebuttable. But
the rebuttal must be in the manner set forth by statute: The
“decree of divorce” must “specifically provide[] otherwise.”
    ¶23 A divorce decree “specifically provides otherwise” only if
there is a provision that speaks directly to the alimony payment in
terms that explicitly prescribe a payment obligation that persists
despite remarriage. This is clear from the language and structure
of the statute. A divorce decree “specifically” overrides the
statutory presumption only where it speaks specifically to the
alimony payment obligation. And it “provides otherwise” only in
a provision of the decree that contradicts the presumption—in
stating otherwise (contrary to the statutory presumption) that
alimony will continue despite remarriage.
    ¶24 This interpretive standard is reinforced in Utah case law.
In Lord v. Shaw, we considered a divorce decree stating that
“alimony [was] to run for a period of three years,” entered under
a statute essentially identical to the provision at issue here. 682
P.2d 853, 855 (Utah 1984)), (citing UTAH CODE § 30-3-5(2) (Supp.
1983)), abrogated on other grounds by Bailey v. Sound Lab, 694 P.2d
1043 (Utah 1984). After remarriage, the receiving spouse asserted
a right to continued alimony during the agreed-upon three-year
period. She contended that the parties understood that alimony
was to continue “for three years regardless of her marital status.”
Id. And she asserted that the three-year period was aimed at

                                7
                    MCQUARRIE v. MCQUARRIE
                       Opinion of the Court

“assist[ing] her with her education, which would take three
years.” Id.
    ¶25 In Lord we nowhere refuted the receiving spouse’s
assertions about the parties’ intentions under the divorce decree,
or denied the inference that could be drawn from the decree’s
proviso that alimony would continue “for a period of three
years.” But we noted that the duty to pay alimony is presumed to
terminate upon remarriage unless the divorce decree “specifically
provides otherwise.” Id. (citing UTAH CODE § 30-3-5(2) (Supp.
1983)). And we held that the decree did not “provide for an
exception to the general rule that alimony terminates upon
remarriage” because it did not include a specific proviso calling
for payment of alimony after the receiving spouse’s remarriage.
Id.
    ¶26 The divorce decree at issue in this case is admittedly more
detailed than the one presented in Lord. And in some ways, the
decree at issue here may provide an even stronger basis for an
inference that the parties may have contemplated the possibility
of alimony payments continuing after remarriage of the receiving
spouse. But the controlling statute does not provide for rebuttal of
the underlying presumption by inference. It requires a specific
proviso that alimony continues after remarriage. And the absence
of such proviso is as controlling here as it was in Lord.
    ¶27 In so holding, we are not requiring the inclusion of
talismanic phrases or magic words. We are simply following the
dictates of the statute as interpreted in the case law. And we are
accordingly holding that the presumption that alimony terminates
upon remarriage is not rebutted by inference but only by a
specific proviso that such payments will continue after the
receiving party remarries.
    ¶28 Janette warns of the possibility of a “trap” for the
“unwary” if “technical” words are required to rebut the statutory
presumption. And she asserts that there is “no discussion” in the
legislative history indicating that the legislature “intended” to
“require elevated precision in language or the placement of such
language in a dedicated ‘proviso.’”
   ¶29 We accept some of the threshold premises of Janette’s
arguments. But we do not view them as undermining our
holding.
   ¶30 As to the first point, we again emphasize that the
governing standard does not require any particular precision or

                                 8
                            Cite as: 2021 UT 22
                          Opinion of the Court

use of technical language. It just requires a specific proviso that
alimony payments are to continue despite remarriage. Perhaps
some parties to a divorce will be unaware of the governing legal
standard. But the statute states the governing standard. And the
public is charged with knowledge of its terms and conditions—
ignorance of the law is no excuse. See In re Adoption of B.Y., 2015
UT 67, ¶ 19 n.3, 356 P.3d 1215.
    ¶31 On the second point, we concede that the requirement of
a “dedicated ‘proviso’” is nowhere articulated in the legislative
history. But “[l]egislative history is not law.” Graves v. N. E. Servs.,
Inc., 2015 UT 28, ¶ 64, 345 P.3d 619. The law is set forth in the
statutory text that was voted on by the legislature. See id. ¶¶ 64–65
(stating that the law is the “statutory text” as “duly enacted” by
the legislature). And we cannot foreclose an interpretation of the
text on the ground that there is no evidence that it was considered
openly on the legislative record. Such a decision would invert the
premises of the legislative process, giving “primacy to legislative
history, and only secondary significance to the duly enacted
statute.” Id. ¶ 65 (explaining that this would “turn a core principle
of statutory construction on its head”).
    ¶32 Janette’s objections ultimately are matters to be taken up,
if at all, by the legislature. Perhaps that body could be persuaded
that the effect of remarriage on an alimony clause should be a
matter controlled purely by an inquiry into the likely intentions of
the parties to the divorce decree. And if the legislature so
concluded, it certainly could amend the operative statute, and
thereby subject alimony provisions to a contract-based standard
of interpretation.
    ¶33 But that is not our law as now written. And we see some
wisdom in the law as it stands. The statutory presumption is a
gap-filler. It sets a legal presumption based on an educated guess
about the likely intentions of the parties to most divorce actions.
And it facilitates the process of finalizing the divorce decree by
setting a presumptive rule that remains in place unless expressly
repudiated. 2

______________________________________________________________________________
   2  See William Baude & Stephen E. Sachs, The Law of
Interpretation, 130 HARV. L. REV. 1079, 1100–02 (2017) (identifying
these and other justifications for gap-filling canons of contract
interpretation).


                                      9
                    MCQUARRIE v. MCQUARRIE
                       Opinion of the Court

   ¶34 The statutory presumption seems rooted in a fair guess
about the likely intentions of the parties to most divorce decrees.
And the standard, as stated in our law, provides a clear
background rule that parties can negotiate around. If the parties
wish to depart from the background presumption, they must do
so explicitly in a proviso stating that alimony payments are to
continue after remarriage. If they fail to “specifically” so
“provide,” the statutory presumption is retained.
    ¶35 We reverse the court of appeals on this basis. The divorce
decree in this case does not include a specific provision stating
that alimony is to continue despite remarriage. The alimony
provision identifies events other than remarriage that will trigger
the termination of alimony. And that, combined with other
references to remarriage in the decree, could be viewed to support
an inference that the parties contemplated that alimony would
continue despite the receiving spouse’s remarriage. But such an
inference is insufficient under our law. And we conclude that
Melvin’s alimony obligation terminated by operation of law
because the decree did not “specifically provide[] otherwise.”
                                III
    ¶36 In addition to seeking reversal of the decision of the court
of appeals, Melvin asks us to enter an order disgorging the
alimony payments he has made to Janette after her remarriage.
We decline to consider the disgorgement question in the absence
of any analysis of the matter in the proceedings below. Instead,
we reverse and remand the matter to the district court for any
further proceedings the district court may deem appropriate.
   ¶37 In remanding, we are taking no position on the propriety
or availability of any request for disgorgement or of the proper
direction of any further proceedings on remand. We leave the
matter to the sound discretion of the district court, with
appropriate input from the parties.




                                10